 



EXHIBIT 10(N)
GENERAL MOTORS 2002 LONG-TERM INCENTIVE PLAN
As Amended October 1, 2007
          1. The purpose of the General Motors 2002 Long-Term Incentive Plan
(this “Plan”) is to provide employees in positions of senior leadership with
incentive compensation related to accomplishment of key Corporate long-term
strategic objectives which enhance stockholder value.
     2(a). The Executive Compensation Committee of the General Motors Board of
Directors (the “Committee”), as from time to time constituted pursuant to the
by-laws of General Motors Corporation (the “Corporation”), may prior to June 1,
2007, authorize the granting of target awards to certain employees of the
Corporation. The Committee, in its sole discretion, shall determine the
performance levels at which different percentages of such awards shall be
earned, the collective amount for all awards to be granted at any one time, and
the individual amounts with respect to employees who are officers of the
Corporation. The Committee may delegate to the Chief Executive Officer
responsibility for determining, within the limits established by the Committee,
individual award grants for employees who are not executive officers of the
Corporation. Further, the Committee shall determine whether, to what extent, and
under what circumstances payment with respect to an Award shall be deferred by
the Committee or at the election of an employee in a manner consistent with the
General Motors Deferred Compensation Plan for Executive Employees and
Section 409A of the Code.
          2(b). Prior to the grant of any target award, the Committee shall
establish for each such award (i) performance levels related to the enterprise
(as defined below) at which 100% of the award shall be earned and a range (which
need not be the same for all awards) within which greater and lesser percentages
shall be earned and (ii) a performance period which shall be determined at the
time of grant. The term “enterprise” shall mean the Corporation and/or any unit
or portion thereof, and any entities in which the Corporation has, directly or
indirectly, a substantial ownership interest.
          2(c). With respect to the performance levels to be established
pursuant to paragraph 2(b), the specific measures for each grant shall be
established by the Committee at the time of such grant. In creating these
measures, the Committee may establish the specific goals based upon or relating
to one or more of the following business criteria: asset turnover, cash flow,
contribution margin, cost objectives, cost reduction, earnings per share,
economic value added, increase in customer base, inventory turnover, market
price appreciation of the Corporation’s common stock, market share, net income,
net income margin, operating profit margin, pre-tax income, productivity, profit
margin, quality, return on assets, return on net assets, return on capital,
return on equity, revenue, revenue growth, and/or total shareholder return. The
business criteria may be expressed in absolute terms or relative to the
performance of other companies or to an index.
          2(d). If any event occurs during a performance period that requires
changes to preserve the incentive features of this Plan, the Committee may make
adjustments.
          2(e). Except as otherwise provided in paragraph 3, the percentage of
each target award to be distributed to an employee shall be determined by the
Committee (i) on the basis of the performance levels established for such award
and the performance of the applicable enterprise during the performance period
and (ii) in the discretion of the Committee, on the basis of individual
performance during such period. Following determination of the final payout
percentage, the Committee may, upon the recommendation of the Chief Executive
Officer, make adjustments to

1



--------------------------------------------------------------------------------



 



awards for officers of the Corporation to reflect individual performance during
such period, which for covered officers shall only involve negative discretion.
A covered officer is any individual whose compensation in the year of expected
payment of an award, or in the year in which the Corporation will claim a tax
deduction in respect of such individual’s award thereunder, will be subject to
the provisions of Section 162(m) of the Internal Revenue Code of 1986, as
amended from time to time, as determined by the Committee. Adjustments to awards
to reflect individual performance for employees who are not executive officers
of the Corporation shall be made upon the recommendation of the Chief Executive
Officer. Following the performance period, each target award, as determined and
adjusted by the Committee pursuant to this paragraph and paragraph 3, shall be
referred to herein as a “final award” and, for covered officers, shall be
certified by the Committee prior to payment. The amount related to any final
award for each performance period grant paid to any employee shall not exceed
$10 million. No distribution of any final award (or portion thereof) shall be
made if the minimum performance level applicable to the related target award is
not achieved during the applicable performance period, except as otherwise
provided in paragraph 3(d), or, unless otherwise determined by the Committee, if
the employment of the employee to whom the related target award was granted
shall terminate for any reason whatsoever (including death) within 12 months
after the date the target award was granted.
          2(f). All final awards which have vested in accordance with the
provisions of paragraphs 3 and 4 shall be paid as promptly as practical, but not
later than 90 days following the determination of such final award and such
vesting. Final awards shall be paid in cash, in General Motors stock, or partly
in cash and partly in General Motors stock, as the Committee shall determine.
General Motors stock (hereinafter referred to as “stock”) shall include all
present and future classes of capital stock of General Motors Corporation.
Shares deliverable in payment of such final awards shall be made available from
shares reacquired by the Corporation, including shares purchased in the open
market. If shares are purchased in the open market for delivery in payment of
such final awards, they shall be held in a treasury account specifically for
awards under this Plan. If the Corporation shall have any unpaid claim against
the employee arising out of or in connection with such employee’s employment
with the Corporation, such claim may be offset against awards under this Plan.
Such claim may include, but is not limited to, unpaid taxes or Corporate
business credit card charges, in an amount up to $5,000.,
          2(g). Subject to such additional limitations or restrictions as the
Committee may impose, the term “employees” shall mean persons who, at any time
during the period to which an award relates, (i) are employed by the Corporation
or any subsidiary (as such term is defined below), including employees who are
also directors of the Corporation or any such subsidiary, or (ii) accept (or
previously have accepted) employment, at the request of the Corporation, with
any entity not described in (i) above but in which the Corporation has, directly
or indirectly, a substantial ownership interest. For purposes of this Plan, the
term “subsidiary” means (A) a corporation of which capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
is owned, directly or indirectly, by the Corporation or (B) any unincorporated
entity in respect of which the Corporation can exercise, directly or indirectly,
comparable control. The Committee shall, among other things, determine when and
to what extent individuals otherwise eligible for consideration shall become or
cease to be, as the case may be, employees for purposes of this Plan and to
determine when and under what circumstances any individual shall be considered
to have terminated employment for purposes of this Plan. To the extent
determined by the Committee, the term employees shall be deemed to include
former employees and any beneficiaries thereof. For purposes of this Plan, a
“participant” shall mean an employee who receives an award hereunder.

2



--------------------------------------------------------------------------------



 



          3(a). Payment of any final award (or portion thereof) to an individual
employee shall be subject to the satisfaction of the following conditions
precedent that such employee: (i) continue to render services as an employee
(unless this condition is waived by the Committee), (ii) refrain from engaging
in any activity which, in the opinion of the Committee, is competitive with any
activity of the Corporation or any subsidiary (except that employment at the
request of the Corporation with an entity in which the Corporation has, directly
or indirectly, a substantial ownership interest, or other employment
specifically approved by the Committee, shall not be considered to be an
activity which is competitive with any activity of the Corporation or any
subsidiary) and from otherwise acting, either prior to or after termination of
employment, in any manner inimical or in any way contrary to the best interests
of the Corporation, and (iii) furnish to the Corporation such information with
respect to the satisfaction of the foregoing conditions precedent as the
Committee shall reasonably request. If the Committee shall determine that such
employee has failed to satisfy any of the foregoing conditions precedent, all
target awards granted to such employee which have not become final awards, and
all final awards which have not been paid pursuant to paragraph 4(a) shall be
immediately canceled. Upon termination of an employee’s employment other than by
death (whether such termination is before or after a target award shall have
become a final award), the Committee may, but shall not in any case be required
to, waive the condition precedent of continuing to render services but in the
event of such waiver, the payment of any target award which shall thereafter
become a final award and payment of any final award which shall remain unpaid
shall nevertheless remain subject to the conditions precedent that (A) the
employee refrains from engaging in any activity which, in the opinion of the
Committee, is competitive with any activity of the Corporation or any subsidiary
(except that employment at the request of the Corporation with an entity in
which the Corporation has, directly or indirectly, a substantial ownership
interest or other employment specifically approved by the Committee shall not be
considered to be an activity which is competitive with any activity of the
Corporation or any subsidiary) and from otherwise acting, either prior to or
after termination of employment, in any manner inimical or in any way contrary
to the best interests of the Corporation and (B) the employee furnish to the
Corporation such information with respect to the satisfaction of the foregoing
condition precedent as the Committee shall reasonably request. As used in the
immediately preceding clause (B), the term employees shall include the
beneficiary or beneficiaries designated by such employee as provided in
paragraph 6, or if no such designation of any beneficiary or beneficiaries has
been made, the employee’s legal representative or other persons entitled to any
payment or benefit with respect to the employee pursuant to this Plan. As a
condition to the vesting and payment of all or any portion of a final award, the
Committee may, among other things, require an employee to enter into such
agreements as the Committee considers appropriate and in the best interests of
the Corporation.
          3(b). If, upon termination of an employee’s employment prior to the
end of any performance period for a reason other than death, the Committee shall
determine to waive the condition precedent of continuing to render services as
provided in paragraph 3(a), the target award granted to such employee with
respect to such performance period shall be reduced pro rata based on the number
of months remaining in the performance period after the month of such
termination and such awards will be paid at the time they would have been paid
absent an employment termination. The final award for such employee shall be
determined by the Committee (i) on the basis of the performance levels
established for such award (including the minimum performance level) and the
performance level achieved through the end of the performance period and (ii) in
the discretion of the Committee, on the basis of individual performance during
the period prior to such termination. A qualifying leave of absence, determined
in accordance with procedures established by the Committee, shall not be deemed
to be a termination of employment but, except as otherwise determined by the
Committee, the employee’s target award will be reduced pro rata based on the
number of months during which such person was on such leave of absence during
the performance

3



--------------------------------------------------------------------------------



 



period. A target award shall not vest during a leave of absence granted an
employee for local, state, provincial, or federal government service.
          3(c). Upon termination of an employee’s employment by reason of death
prior to the end of any performance period, following completion of the
performance period the target award granted to such employee with respect to
such period, except as otherwise provided in paragraph 2(e), shall be reduced
pro rata based on the number of months remaining in the performance period after
the month of such employee’s death. The percentage of the reduced target award
to be vested and paid on behalf of such employee shall be determined by the
Committee (i) on the basis of the performance levels established for such award
(including the minimum performance level) and the performance level achieved
through the end of the fiscal year during which such employee died and (ii) in
the discretion of the Committee, on the basis of individual performance during
the applicable period. Such final awards as determined by the Committee under
(i) and (ii) above will immediately vest and be paid as promptly as practicable,
but not later than 90 days following vesting.
          3(d). If the performance levels established for any target award are
based on the performance of a specified portion of the enterprise and that
portion is sold or otherwise disposed of or reorganized or the employee is
transferred to another portion of the enterprise prior to the end of the
performance period, the target award granted to such employee with respect to
such performance period shall be reduced pro rata based on the number of months
remaining in the performance period after the month of such event. The final
award for such employee shall be determined by the Committee (i) on the basis of
the performance levels established for such award (including the minimum
performance level) and the performance level achieved, in the case of a sale,
disposition, or reorganization of the applicable portion of the enterprise,
through the end of the fiscal year during which such event occurs and, in the
case of a transfer of the employee, through the end of the performance period
and (ii) in the discretion of the Committee, on the basis of individual
performance during the applicable period. In addition, in any such case, the
Committee may, in its discretion, further adjust such award upward as it may
deem appropriate and reasonable.
          3(e). If an employee is promoted during the performance period with
respect to any target award, such target award may, in the discretion of the
Committee, be increased to reflect such employee’s new responsibilities.
          3(f). If the Corporation acquires an entity which has issued and
outstanding long-term target awards, the Corporation may substitute awards under
this Plan in place of such awards, under such provisions consistent with the
terms of this Plan, as the Committee, in its sole discretion, may determine.
          4(a). Target awards that have become final awards as determined by the
Committee following the conclusion of the performance period shall vest and be
paid as promptly as possible, but not later than 90 days following vesting,
unless an alternative vesting schedule is established by the Committee. Except
as otherwise provided in this Plan, no final award (or portion thereof) subject
to a vesting schedule shall be paid prior to vesting and the unpaid portion of
any final award shall be subject to the provisions of paragraph 3(a). The
Committee shall have the authority to modify a vesting schedule as may be
necessary or appropriate in order to implement the purposes of this Plan. As a
condition to the vesting of all or any portion of a final award, the Committee
may, among other things, require an employee to enter into such agreements as
the Committee considers appropriate and in the best interests of the
Corporation, except for awards that vest pursuant to paragraph 12 of this Plan.

4



--------------------------------------------------------------------------------



 



          4(b). If the employment of an employee is terminated for any reason
prior to the vesting of any final award, the Committee may, but in any case
shall not be required to, change the vesting period with respect to such final
awards to accelerate the vesting period related to all or any portion of such
final award. If the employment of an employee is terminated by death, all final
awards not currently vested shall immediately vest.
          4(c). No holder of a target award shall have any rights to dividends
or interest (other than as provided in paragraph 4(d) below) or other rights of
a stockholder with respect to a target award prior to such target award’s
becoming a final award.
          4(d). With respect to target awards which have become final awards
payable in cash pursuant to paragraph 2(f) but which have not vested, the
Committee may, in its discretion, pay to the employees interest on all such
unvested cash amounts. With respect to target awards which have become final
awards payable in stock pursuant to paragraph 2(f) but which have not vested,
the Committee may, in its discretion, pay to the employees an amount equal to
the dividends which would have been paid if such shares had been vested and
registered in the employee’s name. Any interest or dividend equivalents payable
with respect to such final awards shall be paid at such times, in such amounts,
and in accordance with such procedures as the Committee shall determine.
          4(e). With respect to any dividend or other distribution on the
Corporation’s common stock the Committee shall make appropriate adjustments to
outstanding target awards and unvested final awards denominated in shares of
stock to reflect such dividend or distribution in order to prevent unintended
enhancement or diminution of the benefit intended to be provided under this
Plan.
          4(f). Specified Employees. Employees determined to be Specified
Employees (as determined by the Committee) shall not be entitled to be paid any
portion of any final award payable on account of a termination of employment
until the expiration of six months from date of termination (or, if earlier,
death). The value of the award(s) (without interest) shall be payable on the
first day of the seventh full month following termination.
          5(a). An employee shall be eligible for consideration for a target
award based on such criteria as the Committee shall, from time to time,
determine.
          5(b). No target award shall be granted to any director of the
Corporation who is not an employee at the date of grant nor to any member of the
Executive Compensation Committee or the Audit Committee.
          5(c). The Committee shall have discretion with respect to the
determination of each target award. Recommendations shall be made to the
Committee by the Chief Executive Officer under such procedures as may, from time
to time, be approved by the Committee as to the employees to be granted target
awards, the amounts of such awards, the performance levels at which different
percentages of such awards would be earned and adjustments, if any, to such
levels, the adjustments to such awards on the basis of individual performance,
and the amounts of final awards, except that no such recommendations shall be
made with respect to employees who are executive officers of the Corporation or
members of the Board of Directors, but such selections and determinations shall
be dealt with exclusively by the Committee under such procedures as it may
determine.
          6. Except as otherwise determined by the Committee, with the exception
of transfer by will or the laws of descent and distribution, no target or final
award shall be assignable or transferable and, during the lifetime of the
employee, any payment in respect of any final award shall be made

5



--------------------------------------------------------------------------------



 



only to the employee. An employee shall designate a beneficiary or beneficiaries
to receive all or part of the amounts to be distributed to the employee under
this Plan in case of death. A designation of beneficiary or beneficiaries may be
replaced by a new designation or may be revoked by the employee at any time. A
designation or revocation shall be on forms prescribed by and filed with the
Secretary of the Committee. In case of the employee’s death, the amounts
distributable to the employee under this Plan with respect to which a
designation of beneficiary or beneficiaries has been made (to the extent it is
valid and enforceable under applicable law) shall be distributed in accordance
with this Plan to the designated beneficiary or beneficiaries. The amount
distributable to an employee upon death and not subject to such a designation
shall be distributed to the employee’s estate or legal representative. If there
shall be any question as to the legal right of any beneficiary to receive a
distribution under this Plan, the amount in question may be paid to the estate
of the employee, in which event the Corporation shall have no further liability
to any party with respect to such amount.
          7. To the extent that any employee, former employee, or any other
person acquires a right to receive payments or distributions under this Plan,
such right shall be no greater than the right of a general unsecured creditor of
the Corporation. All payments and distributions to be made hereunder shall be
paid from the general assets of the Corporation. Nothing contained in this Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Corporation
and any employee, former employee, or any other person.
          8. The expenses of administering this Plan shall be borne by the
Corporation.
          9. Full power and authority to construe and interpret this Plan shall
be vested in the Committee. To the extent determined by the Committee,
administration of this Plan, including, but not limited to (a) the selection of
employees for participation in this Plan, (b) the determination of the number of
installments, and (c) the determination of the vesting schedule for final
awards, may be delegated to the Chief Executive Officer provided, however, the
Committee shall not delegate to the Chief Executive Officer any powers,
determinations, or responsibilities with respect to executive officers of the
Corporation. Any person who accepts any award hereunder agrees to accept as
final, conclusive, and binding all determinations of the Committee and the Chief
Executive Officer. The Committee shall have the right, in the case of
participants not employed in the United States, to vary from the provisions of
this Plan in order to preserve the incentive features of this Plan.
          10.(a) Upon the occurrence of a Change in Control of the Corporation
as defined in this paragraph all outstanding awards granted prior to January 1,
2007 shall (i) vest on the date of such Change in Control and (ii) be paid
(A) as determined by the Committee following the performance period, but not
later than 90 days following such determination, (B) reduced pro rata based on
the number of months remaining in the performance period after the month of such
Change in Control, and (C) based on the greater of target award level or actual
performance
          10.(b) For awards granted after January 1, 2007, upon the occurrence
of a Change in Control and the termination of the employment of an employee
within three years thereafter (i) by the Corporation other than for gross
negligence or deliberate misconduct which demonstrably harms the Corporation or
(ii) by the participant for Good Reason, all outstanding awards granted under
this Plan shall vest and be paid at the time they would have been paid absent a
Change in Control and the performance period shall terminate as of the date of
Change in Control. Awards shall be paid at the target award level, or, if
greater, at the level resulting from the Corporation’s actual performance. For
purposes hereof, the Corporation’s actual performance shall be measured
immediately prior to the Change in Control or, if measurement of such
performance at the time of

6



--------------------------------------------------------------------------------



 



such termination of employment or at the end of the performance period is
practicable, and if such performance would result in a higher award hereunder,
at the time of such termination of employment or the end of the performance
period, as applicable.
          10.(c) If a Change in Control shall occur during a performance period,
an employee whose employment terminates during such performance period prior to
such Change in Control under circumstances in which such employee’s award
hereunder for such performance period was prorated and to be paid at the
conclusion of the performance period shall be entitled to receive payment of
such prorated award at such time at the target level or, if greater, at the
level resulting from the Corporation’s actual performance. For purposes hereof,
the Corporation’s actual performance shall be measured as set forth in
Section 10(b). Any such award shall be prorated in the same manner as in
Paragraph 10(a).
          10.(d) The terms “Change in Control”, “Good Reason”, “Employer”,
“Notice of Termination”, “Person”, and “Subsidiary”, as used in this paragraph
10, shall have the same meanings as those contained in Paragraphs 12.(a) through
12.(i), inclusive, of the General Motors 2002 Annual Incentive Plan, as amended
December 4, 2006.
          11. If the implementation of any of the foregoing provisions of this
Plan would cause an employee or participant to incur adverse tax consequences
under Section 409A of the Internal Revenue Code of 1986, as amended from time to
time, the implementation of such provision shall be delayed until, or otherwise
modified to occur on, the first date on which such implementation would not
cause adverse tax consequences under Section 409A.
          12. Notwithstanding anything in this Plan to the contrary, any award
of cash or stock made to a participant under this plan on or after January 1,
2007 or any unvested award previously granted is subject to being called for
repayment to the Corporation in any situation where the Board of Directors or a
committee thereof determines that fraud, negligence, or intentional misconduct
by the participant was a significant contributing factor to the Corporation
having to restate all or a portion of its financial statement(s). The
determination regarding employee conduct and repayment under this provision
shall be within the sole discretion of the Committee and shall be final and
binding on the participant and the Corporation.
          13. The Committee, in its sole discretion, may, at any time, amend,
modify, or terminate this Plan provided that no such action shall (a) adversely
affect the rights of an employee with respect to previous target awards or final
awards under this Plan (except as otherwise permitted under paragraphs 2(d) and
3), and this Plan, as constituted prior to such action, shall continue to apply
with respect to target awards previously granted and final awards which have not
been paid, or (b) without the approval of the stockholders, (i) increase the
limit on the maximum amount of final awards provided in paragraph 2(e), or
(ii) render any director of the Corporation who is not an employee at the date
of grant or any member of the Executive Compensation Committee or the Audit
Committee, eligible to be granted a target award, or (iii) permit any target
award to be granted under this Plan after May 31, 2007. The Committee shall not
terminate the Plan or final awards if such termination would result in tax and
penalties under Section 409A of the Code. Further, the Corporation shall not be
liable to Participants for an inadvertent violation of Section 409A of the Code.
          14. Every right of action by, or on behalf of, the Corporation or by
any stockholder against any past, present, or future member of the Board of
Directors, officer, or employee of the Corporation or its subsidiaries arising
out of or in connection with this Plan shall, irrespective of the place where
action may be brought and irrespective of the place of residence of any such
director,

7



--------------------------------------------------------------------------------



 



officer, or employee, cease and be barred by the expiration of three years from
the date of the act or omission in respect of which such right of action arises.
Any and all right of action by any employee (past, present, or future) against
the Corporation arising out of or in connection with this Plan shall,
irrespective of the place where an action may be brought, cease and be barred by
the expiration of three years from the date of the act or omission in respect of
which such right of action arises. This Plan and all determinations made and
actions taken pursuant hereto shall be governed by the laws of the State of
Delaware and construed accordingly.
          15. This amended Plan shall be effective as of October 1, 2007

8